Citation Nr: 1011449	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an appeal has been timely perfected with respect to a 
March 2003 denial of entitlement to service connection for 
right knee pain, back pain, chronic sinusitis, seasonal 
allergic rhinitis, and dermatitis/dandruff, and, if so, 
whether service connection is warranted.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to 
September 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, denied entitlement to service connection 
for right knee pain, back pain, chronic sinusitis, seasonal 
allergic rhinitis, and dermatitis/dandruff.

Following the March 2003 RO rating decision, the Veteran 
submitted a timely Notice of Disagreement (NOD) in April 
2003.  The RO then issued a statement of the case (SOC) in 
April 2004.  The RO did not receive the Veteran's substantive 
appeal (on VA Form 9) until March 2005.  In May 2005, the 
Veteran was sent a letter stating that his substantive appeal 
was untimely filed, and that he would need to submit new and 
material evidence to reopen his claim.  38 C.F.R. § 3.156 
(2009).

As such, in August 2005, the Veteran submitted a NOD.  The RO 
then issued a SOC in May 2008, that denied the Veteran's 
claim based on untimeliness and failure to perfect his 
original appeal.  In June 2008, the Veteran submitted his VA 
Form 9.  

The Veteran also submitted a VA Form 9 in May 2008 following 
the RO's issuance of a SOC in March 2008 as to the denials of 
increased ratings for left knee chondromalacia and scarring, 
and right finger fracture, and entitlement to service 
connection for forehead scar, right shoulder strain, right 
hip abrasion and pain, tinnitus, hypertension, tinea pedis, 
and sinus headaches.  Thereafter, the Board notes that 
although there is a notation on the Veteran's VA Form 9 that 
it was not timely filed, the Veteran continued to make 
arguments with respect to at least some of these additional 
issues.  Consequently, although the Board finds that the RO 
"closed" the appeal as to these claims (see Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003), it also 
reflects that the Veteran has also raised the issue of the 
timeliness of his appeal as to these claims.  This matter is 
therefore referred to the RO for appropriate consideration.  

In his June 2008 VA Form 9, the Veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  In an August 2009 letter, he was 
notified that his hearing had been scheduled for August 20, 
2009.  The Veteran subsequently contacted the RO and stated 
that he wished to withdraw his request for a hearing.  
Therefore, the Veteran's hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2009).

The issues of entitlement to service connection for right 
knee pain, back pain, chronic sinusitis, seasonal allergic 
rhinitis, and dermatitis/dandruff are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 rating decision of the RO in Atlanta, 
Georgia, denied entitlement to service connection for right 
knee pain, back pain, chronic sinusitis, seasonal allergic 
rhinitis, and dermatitis/dandruff.

2.  The Veteran submitted a timely NOD in April 2003.

3.  In December 2003, the Veteran filed a document that meets 
the requirements of a substantive appeal in support of his 
claims.

4.  The RO then issued a SOC in April 2004.

5.  In March 2005, the RO received the Veteran's Form 9.


CONCLUSION OF LAW

The Veteran perfected a timely appeal of the RO's March 2003 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.202 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the claim on the timeliness 
issue, and then further developing the service connection 
claims on remand before readjudicating them on the underlying 
merits, there is no need to discuss at this point whether 
there has been compliance with the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  This is better determined once 
the additional development on remand has been completed, 
including in terms of:  (1) informing the Veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informing him of the information 
and evidence that VA will obtain and assist him in obtaining; 
and (3) informing him of the information and evidence he is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Proper VCAA notice will also advise 
him of the downstream disability rating and effective date 
elements of his claims, in the event service connection is 
eventually granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Whether an Appeal has been Timely Perfected 

Under the relevant regulations, an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2009).  A substantive appeal consists of a properly 
completed VA Form 9 or other correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2009).

After a Veteran receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.302(b) (2009); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  

A Veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2009).

In this case, the RO denied the Veteran entitlement to 
service connection for right knee pain, back pain, chronic 
sinusitis, seasonal allergic rhinitis, and 
dermatitis/dandruff in a rating decision dated in March 2003.  
The Veteran was notified of the decision on March 17, 2003.  
In April 2003, he filed a NOD.  A SOC was issued in April 
2004, and the Veteran was notified of the need to file a 
substantive appeal within a time limit.

Specifically, the Veteran was told in the April 14, 2004, 
correspondence accompanying the SOC that he had 60 days from 
the date of the SOC or the remainder of the one-year period 
from the date he was notified of the determination being 
appealed to file his substantive appeal, whichever was 
longer.  As the 60 days from the date of the SOC was longer, 
the Veteran thus had until June 13, 2004, to file an appeal.

In March 2005, the RO recorded receipt of the Veteran's 
substantive appeal.  In a letter dated May 2005, the RO 
informed the Veteran that his substantive appeal was not 
timely filed and that the record on his appeal was closed.

In August 2005, the Veteran submitted a NOD as to the issue 
of the timeliness of the appeal.  A SOC on the issue of 
timeliness was issued in May 2008, and the Veteran submitted 
his substantive appeal on the timeliness issue to the RO in 
June 2008.

It is clear from the record that the Veteran did not file a 
VA Form 9 within the 60 days from the date the RO mailed the 
SOC or within the remaining one year period from the date of 
the mailing of the notification of the rating decision; nor 
did he request an extension of time in order to do so.  

However, pursuant to 38 C.F.R. § 20.202, a substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  According to the 
regulation, the substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
or determinations being appealed.  The regulation also states 
that proper completion and filing of a substantive appeal is 
the last action the Veteran needs to take to perfect an 
appeal.

In December 2003, the RO received an additional copy of the 
Veteran's NOD, which set forth detailed bases in support of 
his claims that the RO had inappropriately denied his claims.  
Thus, it clearly satisfies the criteria set forth in 
38 C.F.R. § 20.202.

In finding that the Veteran had not perfected a timely appeal 
of his initial December 2002 claims of service connection for 
right knee pain, back pain, chronic sinusitis, seasonal 
allergic rhinitis, and dermatitis/dandruff, the RO reasoned 
that he failed to do so because he did not file a substantive 
appeal following the RO's issuance of the April 2004 SOC.  In 
Archbold v. Brown, 9 Vet. App. 124 (1996), however, the Court 
held that a substantive appeal could be timely even though a 
SOC had not yet been issued by the RO.  

Therefore, taking into account all of the facts of this case, 
the Board finds that the Veteran's December 2003 statement 
did constitute a substantive appeal, as provided for in 38 
C.F.R. § 20.202.  Archbold, supra.  Therefore, the appeal was 
perfected.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 
(West 2002); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202 (2009); YT v. Brown, 9 Vet. App. 
195 (1996).

In light of the foregoing, the appeal is granted.



ORDER

As the Veteran has perfected a timely appeal of the RO's 
March 2003 rating decision; the appeal is granted to this 
extent only.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Since filing the petition to reopen the claims for service 
connection for right knee pain, back pain, chronic sinusitis, 
seasonal allergic rhinitis, and dermatitis/dandruff in 
December 2002, the Veteran has not been provided the required 
Veterans Claims Assistance Act (VCAA) notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The 
notice must notify the Veteran of all elements of his claims, 
including concerning the downstream effective dates.

In April 2009, the Veteran submitted a list of medical 
providers who have treated him for his current disabilities.  
Attempts to obtain these medical records have not been made.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist. 

In addition, the Board finds that the Veteran should be 
afforded a VA evaluation(s) to determine if his right knee 
pain, back pain, chronic sinusitis, seasonal allergic 
rhinitis, and dermatitis/dandruff are etiologically related 
to his active military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising the Veteran of all 
elements of his claims, including the 
downstream effective date elements.

2.  Contact the Veteran and secure the 
appropriate medical releases for the 
treatment facilities that the Veteran 
described in his April 2009 statement.  
Then, the RO should obtain and 
associate with the claims file copies 
of all clinical records of the 
Veteran's treatment from these 
facilities. 

3.  Schedule the Veteran for an 
appropriate VA examination(s) to obtain 
a medical nexus opinion(s) 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) that any current right knee 
disorder, back disorder, chronic 
sinusitis, seasonal allergic rhinitis, 
and dermatitis/dandruff are 
attributable to his military service.  
The Veteran's military service was from 
September 1981 to September 2001.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claims.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

5.  Then readjudicate the Veteran's 
claims for service connection for right 
knee pain, back pain, chronic 
sinusitis, seasonal allergic rhinitis, 
and dermatitis/dandruff in light of the 
additional evidence.  If the claims are 
not granted to his satisfaction, send 
the Veteran a supplemental statement of 
the case (SSOC) and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


